     Case 2:19-cv-12317-WBV-DMD Document 105 Filed 03/11/21 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA



STACEY BADON                                           CIVIL ACTION

VERSUS                                                 NO. 19-12317 c/w 20-584

BERRY’S RELIABLE RESOURCES, LLC,                       SECTION D (3)
ET AL.

                         THIS ORDER RELATES TO ALL CASES

                                        ORDER

         Before the Court is Defendants’ Motion to Decertify the Conditionally Certified

Collective Action. 1 The Motion is opposed. 2 After careful review of the Motion, the

parties’ briefs, and the applicable law, the Court denies the Motion.

    I.      FACTUAL BACKGROUND

         This case involves a wage dispute. According to the Complaint, Plaintiff Stacey

Badon began working for Defendant Berry’s Reliable Resources, a home health

caregiver, in 2016. 3 Plaintiff alleges she was paid an hourly wage of $8.00. 4 Plaintiff

further alleges that she worked fifty-six hours per week performing services for

Defendants’ clients but was never paid overtime for the hours she worked in excess

of forty hours per week. 5 Plaintiff filed this suit on August 27, 2019, alleging she had

been underpaid under the Fair Labor Standard Act. 6 Badon’s Complaint alleges a



1 R. Doc. 66.
2 R. Doc. 68.
3 R. Doc. 1 at 7 ¶ 31.
4 Id. at 7 ¶ 33.
5 Id. at 7 ¶¶ 34-35.
6 See generally id.
    Case 2:19-cv-12317-WBV-DMD Document 105 Filed 03/11/21 Page 2 of 10




collective action pursuant to 29 U.S.C. § 216(b) on behalf of all persons since August

2016 who worked for Defendants and were not paid overtime. 7 Anthony Badon filed

a similar Complaint, 8 and his case was consolidated with Stacey Badon’s. 9

       Earlier in this litigation, the Court conditionally certified a FLSA collective

action under the first step of Lusardi v. Xerox Corp. 10 The specific collective action

the Court conditionally certified was:

               All persons employed by Defendants since February 2017
               who were paid on an hourly basis but were not paid at an
               overtime rate of one and one-half times their hourly rate of
               pay for each hour worked in excess of 40 per week in
               violation of the Fair Labor Standards Act, 29 U.S.C. 201, et
               seq., due to Defendants’ deliberate and willful refusal to
               pay overtime that was owed under the FLSA. 11

The Court issued an amended scheduling order, stating that by January 1, 2021, “all

opt-in forms for all Plaintiffs in the conditional class must be filed into the record.”12

The scheduling order also allowed Defendants to move to decertify the collective

action under the second step of Lusardi. 13

       Via notices filed on October 21, 2020, 14 November 2, 2020, 15 November 10,

2020, 16 and December 16, 2020, 17 a total of twenty-one Opt-Ins joined the

conditionally-certified collective action. Plaintiffs later moved to withdraw various



7 Id. at 4-7 ¶¶ 22-30.
8 Docket No. 20-584, R. Doc. 1.
9 R. Doc. 47.
10 116 F.R.D. 351 (D.N.J. 1987).
11 R. Doc. 37.
12 R. Doc. 43 at 1
13 Id.
14 R. Doc. 55.
15 R. Doc. 58.
16 R. Doc. 59.
17 R. Doc. 61.
     Case 2:19-cv-12317-WBV-DMD Document 105 Filed 03/11/21 Page 3 of 10




Opt-Ins from the collective action, as a review of the payroll records demonstrated

that those Opt-Ins lacked a claim for unpaid overtime. 18                         Accordingly, the

conditionally-certified collective action now consists of only six class members: Stacey

Badon, Anthony Badon, Deborah Ann Carson, Francine Dixon, Shena Day, and

Tenika Benn.

       Defendants move to decertify the FLSA collective action. 19 Defendants argue

that based on the amount of discovery done to date, the Court should apply a

stringent review of the certification of the collective action. Defendants further argue

that the members of the collective action are not similarly situated and that their

claims will require an individualized analysis. Defendants assert that its workers

were independent contractors; therefore, a significant question will be whether the

employees were misclassified by Defendants. Defendants also contend that various

members of the class did not work more than forty hours, and those that did work

more than forty hours were paid by the Department of Labor.

       Plaintiffs oppose Defendants’ Motion. 20 They argue that Defendants largely

raise questions which go to the merits of the action, which are irrelevant at this stage

where the Court seeks to determine only whether the case may proceed as a collective

action. Plaintiffs also argue that Defendants’ primary defense—that the members of



18 R. Doc. 88 (Motion); R. Doc. 94 (Order).
19 R. Doc. 66. Notedly, Defendants’ Motion to Decertify was filed prior to the withdrawal of many of
the Opt-ins which left only six members of the conditionally certified collective action. As such, many
of Defendants’ arguments in its motion no longer apply. In fact, Defendants assert “Only six of the
names submitted by the plaintiffs may be similarly situated.” See R. Doc. 66 at 2 ¶ 6. Nevertheless,
the Court undertakes a thorough review to make its own determination of whether the matter should
appropriately proceed as a collective action.
20 R. Doc. 68.
     Case 2:19-cv-12317-WBV-DMD Document 105 Filed 03/11/21 Page 4 of 10




the class were independent contractors and not employees—can be litigated at a

collective level. Finally, Plaintiffs note that certain discovery remains outstanding,

making decertification inappropriate at this time.

     II.     LEGAL STANDARD

           The FLSA permits employees to sue an employer for FLSA violations as a

collective action on behalf of themselves and “other employees similarly situated.”21

“Congress’s purpose in authorizing § 216(b) actions was to avoid multiple lawsuits

where numerous employees have allegedly been harmed by a claimed violation or

violations of the FLSA by a particular employer.” 22                 A collective action under

Section 216(b) binds only those employees who affirmatively “opt-in” to the suit. The

statute states: “No employee shall be a party to any such action unless he gives his

consent in writing to become such a party and such consent is filed with the court in

which the action is brought.” 23 A district court has broad discretion in deciding

whether to grant or deny certification and broad authority over notice in order to

prevent the misuse of such actions. 24

           Previously, the more popular approach in this Circuit when determining

whether to certify a collective action under 28 U.S.C. § 216(b) was the approach

outlined in Lusardi v. Xerox Corp. 25 The Court therefore initially proceeded under


21 29 U.S.C. § 216(b).
22 Sandoz v. Cingular Wireless LLC, 553 F.3d 913, 919 (5th Cir. 2008) (quoting Prickett v. DeKalb
Cnty., 349 F.3d 1294, 1297 (11th Cir. 2003)).
23 29 U.S.C. § 216(b).
24 See Hoffman-LaRoche Inc. v. Sperling, 493 U.S. 165, 170 (1989).
25 116 F.R.D. 351 (D.N.J. 1987). See, e.g., Xavier v. Belfor USA Grp., 585 F. Supp. 2d 873, 876 (E.D.

La. 2008) (describing the Lusardi approach as the “preferred method”); Lang v. DirecTV, Inc., No. 10-
1085, 2011 WL 6934607, at *7 (E.D. La. Dec. 30, 2011) (noting that the Lusardi approach is the “more
common” approach and is routinely used in the Eastern District of Louisiana).
     Case 2:19-cv-12317-WBV-DMD Document 105 Filed 03/11/21 Page 5 of 10




the two-stage certification approach of Lusardi. The first stage of the Lusardi

approach, which is at issue here, is known as the “notice” stage. 26 At this stage, the

Court makes a determination whether to “conditionally” certify the collective action

and authorize notice to potential class members. 27                     The certification is only

“conditional” because at the second stage of the Lusardi approach, the Court may

decertify the collective action if there is a showing that the case is not appropriate for

consideration as a collective action. 28

       In Swales v. KLLM Transport Services, L.L.C.,               29   the Fifth Circuit recently

rejected the two-stage Lusardi approach. Although the Fifth Circuit’s opinion focused

primarily on issues with the first stage of Lusardi, 30 which has passed in this case,

the Swales Court’s rejection of Lusardi has important implications for the issue

before the Court here. Specifically, the Swales Court held that at the outset of the

litigation, the district court should “rigorously enforce” Section 216(b)’s requirement

that parties be “similarly situated.” 31 The Court also held that plaintiffs have the

burden of demonstrating that plaintiffs and opt-ins are similarly situated. 32 Finally,

the Fifth Circuit held that “[t]he bottom line is that the district court has broad,

litigation-management discretion here.” 33




26 Mooney, 54 F.3d at 1213.
27 Id. at 1213-14.
28 Id. at 1214.
29 985 F.3d 430 (5th Cir. 2021).
30 Id. at 439 (“We review de novo the question of law at issue—the legal standard that district courts

should use when deciding whether to send notice in an FLSA collective action.”).
31 Id. at 443.
32 Id. at 443 n.65.
33 Id. at 443.
     Case 2:19-cv-12317-WBV-DMD Document 105 Filed 03/11/21 Page 6 of 10




     III.   ANALYSIS

        There has been a significant shift in the law governing this dispute since the

Court conditionally certified Plaintiff’s collective action. Specifically, Swales rejected

the Lusardi approach on which that conditional certification was based. 34 Post-

Swales, the question the Court must answer now is the same question it would ask

at the second stage of the Lusardi analysis: are Plaintiffs and Opt-Ins sufficiently

“similarly situated” such that this case should proceed on a collective basis? To

determine whether or not plaintiffs and opt-ins are similarly situated in the context

of a collective action, courts often consider three factors: “(1) disparate factual and

employment settings of the individual plaintiffs; (2) the various defenses available to

defendant which appear to be individual to each plaintiff; [and] (3) fairness and

procedural considerations.” 35

        The primary dispute in this matter is whether Plaintiffs and Opt-Ins were

independent contractors or employees. Therefore, the issue before the Court is

whether the individuals in the collective action are “similarly situated” such that they

may be collectively determined to be employees or independent contractors. Only

employees are subject to the FLSA; independent contractors are not. A determination

that the members were independent contractors ends the inquiry. The Fifth Circuit



34 Had Swales been decided before the Court’s conditional certification of the collective action, the
Court would have ordered limited discovery be conducted to help determine whether the parties are
“similarly situated” such that the case should proceed on a collective basis. Because Swales was
decided after the conditional certification of the collective action, notice was sent out to potential Opt-
Ins based on the standards applied in the first stage of Lusardi. But the discovery done to date allows
the Court to engage in an analysis of whether the Plaintiffs and Opt-Ins are similarly situated, as
would be required by Swales or at the second stage of Lusardi.
35 Thiessen v. Gen. Elec. Capital Corp., 267 F.3d 1095, 1103 (10th Cir. 2001).
     Case 2:19-cv-12317-WBV-DMD Document 105 Filed 03/11/21 Page 7 of 10




uses the “economic-realities test” to determine whether an individual is an

independent contractor or an employee. That test requires the Court to consider

(1) the degree of control exercised by the alleged employer; (2) the extent of the

relative investments of the worker and alleged employer; (3) the degree to which the

worker’s opportunity for profit and loss is determined by the alleged employer; (4) the

skill and initiative required in performing the job; and (5) the permanency of the

relationship. 36 The Court now determines whether Plaintiffs have provided sufficient

evidence that Plaintiffs and Opt-Ins are similarly situated to allow for such an inquiry

at trial.

       Admittedly, the evidence before the Court to determine whether Plaintiffs and

Opt-Ins are similarly situated is thin. 37 That said, what evidence is before the Court

suggests that the members of the conditional class are similarly situated so that this

matter could appropriately be tried on a collective basis. Plaintiffs have provided the

affidavits of Stacey Badon and Anthony Badon, which indicate that the factual and

employment settings for home healthcare workers vis-à-vis Defendants were

similar. 38 Indeed, as noted above, Defendants admit in their Motion to Decertify that

“[o]nly six of the names submitted by the plaintiffs may be similarly situated

according to documents submitted/available relative to the limited discovery




36 Reich v. Circle C. Investments, Inc., 998 F.2d 324, 327 (5th Cir. 1993).
37 As of Plaintiffs’ Opposition, the only discovery that remains outstanding was documents from three
unidentified opt-ins who may not longer be in the collective action. See R. Docs. 88 and 94.
Accordingly, the Court finds that a “more demanding analysis” into the certification issue is
appropriate here, as discovery is largely complete. Clay v. Huntington Ingalls, Inc., No. 09-7625, 2012
WL 860375, at *3 (E.D. La. 2010).
38 See R. Doc. 9-2 (Affidavit of Stacey Badon); R. Doc. 9-3 (Affidavit of Anthony Badon).
     Case 2:19-cv-12317-WBV-DMD Document 105 Filed 03/11/21 Page 8 of 10




conducted by defendants.” 39     This factor falls in favor of finding the members

similarly situated. Regarding various defenses available to defendant which appear

to be individual to each plaintiff, Plaintiffs argue that Defendants’ primary defense

is that Plaintiffs and Opt-Ins were independent contractors. While this generally

requires application of the economic-realities test, Plaintiffs point out that

“Defendants assert this defense universally, claiming it applies to all home

healthcare workers that it retained during the applicable period.” 40 Plaintiffs point

to deposition testimony of Raeon Williams to establish that the defense is presented

universally. 41 Defendants conceded as much in their Motion to Decertify, focusing

the substance of their Motion on their claim that the individuals were independent

contractors rather than employees. 42 Plaintiffs contend that Defendants will not be

forced, nor does it appear they intend, to raise multiple defenses to Plaintiffs and the

Opt-Ins. Finally, as to fairness and procedural considerations, the Court notes that

the collective action now contains only six members in total—a far cry from collective

actions containing dozens or hundreds of members, which would present larger

procedural concerns. In such a setting, there is less of a risk that the case will

“quickly devolve into a cacophony of individual actions.” 43 Considering the evidence

placed before the Court which address factual and employment settings, Defendants’

apparent defenses, and procedural and fairness considerations, the Court finds that




39 R. Doc. 66 at 2 ¶ 3.
40 R. Doc. 68 at 5.
41 See R. Doc. 68-1.
42 R. Doc. 66-1.
43 Swales, 985 F.3d at 442.
        Case 2:19-cv-12317-WBV-DMD Document 105 Filed 03/11/21 Page 9 of 10




Plaintiffs have carried their burden of demonstrating this matter may be tried as a

collective action.

          Defendants arguments that the conditionally certified collective action should

be decertified fail. The only evidence Defendant places before the Court is an affidavit

from Rhonda Williams, in which she testifies that certain Opt-Ins never worked more

than forty hours a week. 44 The Court notes that with one exception, 45 that issue was

resolved when Plaintiffs withdrew various Opt-Ins from the collective action.

Defendants also argue that discovery to date makes clear that the economic realities

test cannot be practically applied to the collective action members in this case.

Defendants fail to put forth any evidence to counter Plaintiffs’ evidence, or to

persuade the Court that the economic-realities test could not be collectively applied

to the six individuals at issue in this matter and the Court again notes that

Defendants’ Motion was filed before Plaintiffs moved to remove numerous Opt-

ins from the collective action.       Accordingly, the Court will deny Defendants’

Motion to Decertify.




44   R. Doc. 66-4.
45   Shena Day.
   Case 2:19-cv-12317-WBV-DMD Document 105 Filed 03/11/21 Page 10 of 10




   IV.    CONCLUSION

      IT IS HEREBY ORDERED that Defendants’ Motion to Decertify is

DENIED. IT IS FURTHER ORDERED that is case is certified as a collective

action.

      New Orleans, Louisiana, March 11, 2021.



                                        ______________________________________
                                        WENDY B. VITTER
                                        UNITED STATES DISTRICT JUDGE
